DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10130822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20090138058 to Cooke, US 20090157146 to Linder and US 20040010292 to Amblard. Cooke discloses moving from a normal mode to a safe mode based on an EM/MRI reading threshold and also a system being set from a normal mode to a pre-MRI mode and moving from the pre-MRI mode to an MRI safe mode when EM over a threshold is sensed. Lindner discloses moving to different modes including an ambulatory mode, battery status mode and MRI safe mode based on two EM reading thresholds. Amblard discloses moving from one pacing mode to another. However the alone or in combination the references do not anticipate or render obvious the claimed invention, ie using the same EM threshold for moving from a first to a second or a third to a fourth mode and in which the second mode is not an MRI safe mode and the fourth mode is an MRI safe mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792